Title: To George Washington from Edmund Pendleton, 27 April 1778
From: Pendleton, Edmund
To: Washington, George



Dear Sir
Caroline Virga April 27th 1778.

It gave me infinite pleasure to hear by my Worthy Friend Woodford that you was in fine health, a circumstance the more pleasing, as it could scarcely have been expected, after such uncommon & unremitted toil For near three years. I am not Superstitious, nor disposed to offend you by what I know you abhor, yet it is firmly my creed that

Heaven has raised & will preserve you For the Sake of the Milions whom you are now engaged in rescuing From Slavery—May the divine Favor be unlimited, and after directing you to that great end, & making you many-many years a Spectator as well as partaker of the happiness you shall have procured Us, compleat your own in immortality. I am sorry yr Countreymen have not appear’d lately so well disposed to come to your Assistance, as Formerly—The Spirit of Avarice seems to have pervaded every breast almost, and expel’d all the manly sentiments, so that paper money is as eagerly sought after as if it contain’d in itself the essence of meat, drink and cloathing or even of all the virtues, tho’ the graspers at the same time effect to decry it, as of no more value than Oak leaves; I think however the Martial Spirit is some what recovering & am not without hopes that the Militia will with tolerable alacrity obey your call for them, if you find it necessary. I will not trouble you with news, Genl Woodford, will better retail any little we may have—but what do you think of the Commissioners From London to treat with Congress, acknowledging independence? I suppose it another Verse of the old Syren’s Song which has preluded each Campaign, composed at first to take you off yr guard, but that hope abandon’d, is continued to make the people of England & timid Americans believe that the want of Peace is the fault of Congress. I thank you For yr kind remembrance of me by my friend, & beg leave to assure you I have the Honr to be wth the Warmest zeal Yr Exclys devoted friend & Obt Servt

Edmd Pendleton

